Title: To Thomas Jefferson from Francis Walker Gilmer, 20 July 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir,
Hatton
July 20th 1824
Doctor Parr (Samuel) was delighted with your letter, and received me with the greatest kindness. I have now been two days with him. Tho’ not above 76 years of age, I soon discovered, that he was too infirm, to be of much service to us in the selection of professors. Tho’ he is our decided and warm friend, my interview with him has been the most discouraging. He has however been of great service, by assisting me in forming a catalogue of classical Books, for the university.I found at oxford as at Cambridge, that Professors and students, had all gone to their summer residence, and I could consequently make no inquiries at all there. I have now however, seen enough of England, and learned enough of the two universities, to see, that the difficulties we have to encounter, are greater even than we supposed; not so much from the variety of applications, as from the difficulty of inducing men of real abilities to accept our offer. By far the greater portion of any assembly so numerous as that which fills the walls of oxford, and of Cambridge, must of course be composed of persons of very moderate capacity. Education at the universities has become so expensive, that it is almost exclusively confined to the nobility and the opulent gentry, no one of whom, could we expect to engage. of the few persons at oxford, or Cambridge, who have any extraordinary talent, I believe 99 out of 100, are designed for the profession of law, the gown, or aspire to political distinction; and it would be difficult to persuade one of these, even if poor, to repress so far the impulse of youthful ambition, as to accept a professorship in a college, in an unknown country. They who are less aspiring, who have learning, are caught up at an early period in their several colleges; soon become fellows, & hope to be masters, which with the apartments, garden, and 4. 5. or 600 £ sterling a year, comprises all they can imagine of comfort or happiness. Just at this time too, there are building at Cambridge, two very large colleges attached to Trinity, and King’s, which will be the most splendid of all. This creates a new demand for professors, and raises new hopes in the graduates.All these difficulties, are multiplied by the system we have been compelled to adopt, in accumulation so many burthens on one professor. To all the branches of Natural Philosophy, to add chemistry, & astronomy, each of very great compass, strikes them here with amazement.The unprecedented length of the session you propose, is also a dismaying circumstance. as this will probably be altered in time, it is I think to be regretted, that we had not begun with longer vacations. at cambridge and oxford there are three vacations. The longest is from about the 1st July, to the 10th october, altogether, there is a holiday of near 5 months. I inquired at Cambridge if there was any good reason for this long recess. They answered, “it is indispensable; no one could study in such hot weather.”——“It is necessary to refresh the constitution, oppressed by the continued application of many months”. &c. If the heat be insufferable in England, what must it be in our July, august &c. when there is to be no vacation?I see distinctly, that it will be wholly impossible, to procure professors from either university, by the time you wished. whether I can find them elsewhere in England is most doubtful, in time I fear not. I shall not return without engaging them, if they are to be had, in G.B. or Germany. I have serious thoughts of trying Gottingen, where the late political persecutions of men of letters, will naturally incline them to us, and where classical literature at least, is highly cultivated. Dr Parr seems to prefer this course, but I shall not be hasty in adopting it, as I fear the want of our language, will prove a great obstacle.I find the expenses so much greater than I had supposed, and the probability of my being delayed much beyond what I hoped, amounting almost to certainty, that I fear the expences which will accumulate about the period of my departure, may be too heavy for the compensation allowed. To borrow in England would be inconvenient, and I think the board should forward a farther bill of 6 or $700:  I have delayed the purchase of the books and apparatus, chusing to confer with the several professors, in the different branches.I set out for Edinburgh tomorrow, shall remain there as long as I find any advantage to our object in doing so, and shall return to London. There I shall be able to learn, whether I had best go to Germany, seek English scholars in the country, or quietly wait ’till the universities open in october, which would delay any final contract ’till December or January. I am not disheartened—at least we must keep things well, to present a good front to the next legislature. That I shall do if possible.I received your letter to Majr Cartwright while at Cambridge. I have not been to London since.accept I pray you my best wishes &c yours truly.F. W. Gilmer